Title: To James Madison from William Jarvis, 16 November 1804 (Abstract)
From: Jarvis, William
To: Madison, James


16 November 1804, Lisbon. “The inclosed this moment receiv⟨ed⟩ will I presume inform you that a War between Spain & England is determined on, as Mr Pinckney informs me in his letter of the 8th Instant, which inclosed it. It was reported last night in a large Company where I was that a Spanish manifesto had been received here. It was said greatly to criminate the conduct of England & to make an appeal to all Europe in justice of the measure (ie War): but I could not find any person who had seen it, nor was it known by whom it was received, and not four hours since the Spanish Consul Genl. informed me that no such paper had been received by the Spanish Minister. Mr Pinckneys letter to me however puts a War beyond a doubt. No doubt Spain will now see the necessity of doing the United states justice. The moorish frigate came up yesterday, in a day or two, I probably shall be able to ascertain what she is after.”
